Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in: (1) the Registration Statement (Form S-8 No. 333-125872) pertaining to the Forward Air Corporation 2005 Employee Stock Purchase Plan, (2) the Registration Statement (Form S-8 No. 333-120249) pertaining to the Forward Air Corporation Non-Employee Director Stock Option Plan, as amended, and the Forward Air Corporation 1999 Stock Option and Incentive Plan, as amended, (3) the Registration Statement (Form S-8 No. 333-120250) pertaining to the Forward Air Corporation 2000 Non-Employee Director
